Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-14,21,24-26 are allowed.

The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: forming a top spacer along sidewalls of the top portion of the dummy gate electrode; forming a bottom portion of the dummy gate electrode by etching an opening through the dummy gate material layer and through the fin; forming a bottom spacer along a sidewall of the opening; forming a source/drain region in the opening; removing the dummy gate electrode; and depositing a gate stack over the fin.

The following is the reason for allowance of claim 8, pertinent arts do not alone or in combination disclose: etching the dummy gate material layer to a first depth; depositing a first spacer over the dummy gate material layer after the etching the dummy gate material layer; etching an opening through the dummy gate material layer after the depositing the first spacer to form a dummy gate electrode; depositing a second spacer over the first spacer and along a sidewall of the opening; forming a source/drain region in the opening, the second spacer separating the dummy gate electrode from the source/drain region; removing the dummy gate electrode; and depositing a gate stack over the fin.

The following is the reason for allowance of claim 21, pertinent arts do not alone or in combination disclose: forming a first bottom spacer adjacent to the gate electrode stack, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al (US Patent No. 9093530), Xie et al (US Pub No. 202010013322), ZHAO (US Pub No. 20180197971), Zhou (US Pub No. 20200350171),Wang et al (US Pub No. 20200135571), XU et al (US Pub No. 20190131424).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ALI NARAGHI/Examiner, Art Unit 2895